Civil action tried upon the following issues:
"1. Are all of the items charged to George Washington Thomas, except checks under date of 6 July, 22 July, and 12 August, barred by the statute of limitations? Answer: No.
"2. In what amount, if any, is the defendant indebted to the plaintiffs? Answer: $1,680.86."
Upon motion of defendants, the court set aside the verdict, as a matter of law, but without assigning any reason therefor (Smith v. Winston-Salem,189 N.C. 178; Powers v. Wilmington, 177 N.C. 361), and from this ruling the plaintiffs appeal, assigning errors.
The Court being evenly divided in opinion, Brogden, J., not sitting, the ruling of the lower court is affirmed and stands, according to the uniform practice of appellate courts, as the decision in this case, without becoming a precedent for the future. Raynor v. Life Ins. Co., ante, 385.
Affirmed. *Page 842